Opinion filed July 28, 2022




                                       In The

        Eleventh Court of Appeals
                                    __________

                               No. 11-22-00070-CV
                                   __________

                 IN THE INTEREST OF A.C.R., A CHILD

                     On Appeal from the 220th District Court
                            Comanche County, Texas
                         Trial Court Cause No. DV17119


                       MEMORAND UM OPI NI ON
       This is an appeal from an order terminating the parental rights of Appellant to
one of his children. Because the trial court rendered judgment against Appellant
before he had an opportunity to present any evidence, we reverse and remand.
                                   Issues Presented
       Appellant, who represents himself in this appeal, presents four points of error
in his brief: (1) a challenge to the sufficiency of the evidence, (2) a challenge to the
admission of an exhibit, (3) a challenge to the testimony of a deputy sheriff, and (4) a
challenge to the trial court’s rendition of judgment before Appellant had a chance to
present any evidence. Appellee, A.C.R.’s mother, asserts that Appellant has waived
his issues in this court because Appellant’s brief “is deficient in its entirety as to all
four points of error.” We do not agree with the mother’s contention, and we note
that the briefing rules are to be construed liberally. TEX. R. APP. P. 38.9. While
Appellant’s brief is not a model brief, we are able to discern the issues presented in
his brief and decide the case. See id.
                                       Background Facts
       The record shows that, after Appellant was convicted of the offense of
indecency with a child by sexual contact and was sentenced to imprisonment for
twenty years, A.C.R.’s mother filed a petition to terminate Appellant’s rights to
A.C.R. See TEX. FAM. CODE ANN. § 161.001(b)(1)(L)(iv), (b)(1)(Q) (West 2022).
The final hearing on termination commenced six months after the mother filed her
petition and eight months after a jury convicted Appellant in the criminal proceeding.
       Appellant represented himself at the termination hearing and had subpoenaed
several witnesses to testify on his behalf. Some of those witnesses were properly
served and appeared for trial. After the Rule was invoked, the trial court swore-in
the parties and the witnesses that were present and then sequestered the witnesses as
required by the Rule. See TEX. R. CIV. P. 267.
       The mother began the presentation of her case in chief by offering into
evidence a certified judgment of Appellant’s July 15, 2021 conviction for indecency
with a child by sexual contact, which was admitted into evidence over Appellant’s
objection. 1 The mother’s first witness was Ernest Hastings, a peace officer who had
previously been a criminal investigator for the Comanche Police Department. As
such, Investigator Hastings was involved in the investigation of the indecency
offense. The victim of that offense was Appellant’s older daughter—who was


       1
        We note that Appellant’s appeal of his conviction for indecency with a child by sexual contact
remains pending in this court.

                                                  2
sixteen years old at the time of the offense. Investigator Hastings testified about the
specifics of his investigation with respect to A.C.R.’s older sister. He also testified
that, according to A.C.R., Appellant took pictures of A.C.R. “like this, and she spread
her legs and spread her labia.” During Appellant’s cross-examination of Investigator
Hastings, the trial court intervened and instructed Appellant that the proceeding
before the court at that time was a family law proceeding, “not a fishing expedition
nor a chance to relitigate the criminal proceeding” that was pending on appeal.
      The second witness to testify was the mother. She testified, among other
things, that she believed it would be in A.C.R.’s best interest for Appellant’s parental
rights to be terminated.      Appellant’s cross-examination of the mother was
argumentative, and the trial court repeatedly instructed Appellant to ask questions
and to stop arguing. The cross-examination digressed, and the following exchange
occurred:
             [APPELLANT]: Wow. You used to be an honest woman.
             THE COURT: Mr. [Appellant’s last name] --
             [APPELLANT]: No, Your Honor. This whole proceeding is
      pointless.
             THE COURT: That is fine. Stop. Ladies and Gentlemen, I have
      heard sufficient evidence to establish a directed verdict, based on
      paragraphs C and D under paragraph 10 of the petition. There is
      sufficient evidence before the Court that does not --
             [APPELLANT]: Your Honor, I want to postpone this --
             THE COURT: Stop talking. There is no disputable fact that
      [Appellant] was, in fact, convicted of the sexual offense under Texas
      Penal Code 21.11 of the Penal Code, and he was sentenced to 20 years,
      or more than two years, in a Texas Department of Criminal Justice
      Institution Division. Your request for termination is granted.
             [MOTHER’S COUNSEL]: Thank you, Judge.
The hearing concluded at that point.

                                           3
      Without holding another hearing, the trial court entered an order terminating
the parental rights of Appellant. In the order, the trial court found two grounds for
termination: (1) that Appellant had been convicted for being criminally responsible
for the death or serious injury of a child under Section 21.11 of the Texas Penal Code
and (2) that Appellant had knowingly engaged in criminal conduct that resulted in
his conviction of an offense and confinement or imprisonment and inability to care
for the child for not less than two years from the date that the mother’s petition was
filed. See FAM. § 161.001(b)(1)(L)(iv), (b)(1)(Q). The trial court also found,
pursuant to Section 161.001(b)(2), that termination of Appellant’s parental rights
would be in A.C.R.’s best interest. Appellant later filed a pro se notice of appeal.
                                       Analysis
      Appellant contends in his fourth point of error that the trial court erred “in not
allowing all the witness[e]s before rendering a verdict.” We agree.
      A trial court is not authorized to render judgment against a defendant before
the defendant has had an opportunity to present evidence. Producer’s Constr. Co. v.
Muegge, 669 S.W.2d 717, 719 (Tex. 1984) (citing TEX. R. CIV. P. 262, 265); In re
Estate of Luthen, No. 13-12-00638-CV, 2014 WL 4795038, at *9 (Tex. App.—
Corpus Christi–Edinburg Sept. 25, 2014, no pet.) (mem. op.). The mother does not
dispute this tenet. Instead, she asserts that Appellant failed to preserve his complaint
for appellate review.
      Generally, complaints must be preserved for appellate review. See TEX. R.
APP. P. 33.1. And a complaint regarding the exclusion of evidence is usually
preserved by an offer of proof. See TEX. R. EVID. 103(a)(2). “This rule does not
apply, however, when the trial court refuses to permit the appellant to present any
evidence.” In re J.R.K., No. 06-10-00121-CV, 2011 WL 3242264, at *4 (Tex.
App.—Texarkana July 8, 2011, no pet.) (mem. op.). Furthermore, it has been held
that when a trial court ends the trial and renders judgment in open court, “the losing
                                           4
party’s objections are to the court’s judgment or the effect thereof, and they need not
be recited in open court.” Tobola v. State, 538 S.W.2d 868, 870 (Tex. App.—Houston
[14th Dist.] 1976, no writ). We cannot agree with the mother’s contention that we
should overrule Appellant’s fourth point of error because he failed to preserve it for
review.
      Here, not only did the trial court prohibit Appellant from presenting any
evidence, it also prohibited Appellant from objecting to the trial court’s ruling and
from making any offer of proof before the trial court rendered its judgment. The
trial court abruptly halted the trial before the plaintiff had rested her case in chief;
prohibited the defendant from talking and, thus, from pursuing an objection or offer
of proof; and rendered judgment for the plaintiff without permitting the defendant to
call any witnesses to dispute the plaintiff’s evidence. There is no question that
Appellant should have been permitted to present evidence on his behalf in response
to the mother’s efforts to terminate his parental rights. See Muegge, 669 S.W.2d at
719. Accordingly, the trial court erred when it rendered judgment in favor of the
mother without providing Appellant an opportunity to present evidence and call his
witnesses to testify.
      With respect to any issue of harm caused by the trial court’s error, the trial
court’s error prevented Appellant from being able to properly present his case on
appeal. See TEX. R. APP. P. 44.1(a)(2); Luthen, 2014 WL 4795038, at *10. The
record shows, at the very least, that the question of A.C.R.’s best interest was a
disputable issue of fact and that Appellant was prevented from presenting any
evidence on that issue. We sustain Appellant’s fourth point of error.
      We do not address Appellant’s remaining points of error as they are not
dispositive of this appeal. See TEX. R. APP. P. 47.1. However, to the extent that
Appellant asserts in his first point of error that the evidence is legally insufficient to
support the trial court’s judgment, we note that the mother offered into evidence a
                                            5
certified copy of the judgment of Appellant’s conviction and that she testified that
termination would be in A.C.R.’s best interest.
                                   This Court’s Ruling
       We reverse the trial court’s order of termination, and we remand this cause
 to the trial court for further proceedings. Any proceeding on remand must be
 commenced within 180 days of this court’s mandate. TEX. R. APP. P. 28.4.




                                                     JOHN M. BAILEY
                                                     CHIEF JUSTICE


July 28, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            6